Citation Nr: 1756038	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-31 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period beginning June 17, 2010.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from August 1974 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

When this case was last before the Board in September 2016, it was remanded for additional development.  The case is now again before the Board for further appellate consideration.

In February 2007, the Veteran initiated a claim for service connection for posttraumatic stress disorder (PTSD), based primarily upon his assertion that he participated in combat during the Vietnam War.  The claim was denied in the December 2007 rating decision on appeal, and the Veteran perfected an appeal.  

In its September 2016 remand, the Board determined that based upon the Veteran's service personnel records, his assertions were false, as he served in Europe, and never in Vietnam.  A January 2017 VA contract examination report shows the Veteran admitted he never served in Vietnam, and that he made these claims in the past based on his belief that he needed to do so in order to receive VA psychiatric care.  
Subsequently, service connection was granted for adjustment disorder in an April 2017 rating decision, and the RO explained the decision was considered a full grant of the benefit sought on appeal.  The Veteran has not expressed disagreement with any aspect of the April 2017 decision.  Under these circumstances, the Board has determined the April 2017 grant of service connection for an adjustment disorder constitutes a full grant of the benefit sought, and as such, the issue is no longer in appellate status.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

Service connection is in effect for hepatitis C, status post-liver transplant, rated as 30 percent disabling, and adjustment disorder, rated as 30 percent disabling.  The Veteran's combined evaluation is 50 percent.  As such, he does not meet the schedular criteria for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a) (2017).  However, he may still be entitled to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2017).

The record shows that in addition to his service-connected disabilities, the Veteran suffers from significant impairment due to non-service-connected disabilities, to include a cervical spine disability, which necessitated surgery and has caused neurological symptoms, and a thoracolumbar spine disability.  Although the Veteran contended service connection should be granted for these conditions on the basis that they were caused by medication for his service-connected liver disease, these claims were denied in a May 2015 rating decision, and the Veteran did not perfect an appeal.  The record also shows the Veteran suffered a cerebrovascular accident with right-sided hemiparesis in 2008.

In its September 2016 remand, the Board directed the RO to afford the Veteran VA examinations to determine whether his service-connected disabilities precluded substantially gainful employment and/or required the regular aid and attendance of another person.
 
Accordingly, the Veteran was afforded a VA contract examination in January 2017.  The examiner noted the Veteran had undergone a liver transplant related to hepatitis C and cirrhosis in 2008 and that his condition had slowly deteriorated since then.  The Veteran was also noted to have generalized weakness in his arms, with limited strength, endurance, and motion, and not to have any feeling in his hands.  He was further noted to have mild muscle atrophy of the biceps and calf muscles, and to have difficulty standing from a sitting position and walking, requiring support with a cane.  The examiner did not provide any opinion as to the etiology of these symptoms.  The examiner also noted the Veteran previously underwent cervical spine surgery, and had limited extension, flexion, and rotation of the cervical spine.  Furthermore, the examiner noted the Veteran had a history of a stroke, as well as lower back pain.  

The examiner provided a diagnosis of "[f]ailure to thrive, deconditioning and need for assistance to be able to be compliant with anti-rejection therapy from his liver transplant."  As to whether the Veteran's service-connected disabilities required the regular aid and attendance of another person, the examiner determined the Veteran was substantially confined to his home, and needed assistance with cooking, buying groceries, and paying bills.  The examiner stated the Veteran's girlfriend cleaned and cooked for him due to his "deconditioning."  With regard to the impact of the Veteran's disabilities on his ability to work, the examiner stated the Veteran's ability to work would be affected, and cited the Veteran's back, liver, bilateral lower extremities, and general difficulty standing, in support of this statement.

Upon a review of the examination reports, the Board notes the VA contract examiner did not make any clear distinction between the combined effects of the Veteran's service-connected disabilities (hepatitis C, status-post liver transplant, and adjustment disorder) and the effects of his non-service-connected disabilities, to include a cervical spine condition with neurological complications, a lower back condition, and a previous stroke.

Under these circumstances, the Board finds that a remand is warranted in order to obtain an addendum opinion from the January 2017 examiner, which must distinguish between the effects of the Veteran's service-connected disabilities and the effects of his non-service-connected disabilities.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the January 2017 VA contract examiner, Dr. D.P., or, if he is unavailable, to another qualified examiner, for an addendum opinion regarding the severity of the Veteran's service-connected disabilities.  If the examiner determines an additional examination is necessary, such an examination should be scheduled.

Following a review of the entire record, and an additional examination if deemed necessary, the examiner should comment on whether the Veteran's service-connected disabilities (hepatitis C, status post-liver transplant, and adjustment disorder), by themselves render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.

Then, the examiner should state whether the Veteran's service-connected disabilities (hepatitis C, status post-liver transplant, and adjustment disorder), by themselves, are severe enough to require the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping himself ordinarily clean and presentable, feeding, attending to the wants of nature, frequently adjusting any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, or protecting himself from the hazards or dangers incident to his daily environment.

The examiner should also state whether the Veteran is bedridden, substantially confined to his home, or confined to a nursing home due to mental or physical incapacity, due solely to his service-connected disabilities (hepatitis C, status post-liver transplant, and adjustment disorder).

In providing the requested opinions, the examiner must clearly distinguish between the effects of the Veteran's service-connected disabilities and the effects of his non-service-connected disabilities.  If this is not possible, the examiner must clearly explain why not.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Review the addendum opinion obtained pursuant to instruction 2 above, and determine whether referral to the Director of Compensation and Pension Service of the issue of entitlement to a TDIU on an extra-schedular basis is warranted.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




